Case 6:20-cv-00571-MJJ-PJH Document 233 Filed 01/04/21 Page 1 of 3 PageID #: 2335




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                    LAFAYETTE DIVISION

  ENDURANCE AMERICAN                                * DOCKET NO. 6:20-cv-00571
  INSURANCE COMPANY                                 *
                                                    * JUDGE: MICHAEL J. JUNEAU
  VERSUS                                            *
                                                    * MAGISTRATE: PATRICK J. HANNA
  CHEYENNE PARTNERS LLC, et. al                     *



                   SECOND AMENDED COMPLAINT FOR INTERPLEADER


         Plaintiff Endurance American Insurance Company (“Endurance”) amends its Complaint

  for Interpleader1 through the statements below.

         A.       The Complaint for Interpleader is amended to include Paragraph 17-H:

                                                 17-H.

                          Defendant/Claimant Damian Lucas Crisp is an individual

                  of the age of majority domiciled and residing in the State of Texas.

                  Mr. Crisp is the son of Robert Vaughn Crisp II.

         B.       Paragraph 27 of the Complaint for Interpleader should be amended to read:

                                                    27.

                          Robert Vaughn Crisp II, a passenger, was killed in the

                  crash. He is survived by his wife Mignone Denay Crisp and son

                  Damian Lucas Crisp. Based upon information and belief, Robert




         1
             R. Doc. 1.
                                                 1 of 3
Case 6:20-cv-00571-MJJ-PJH Document 233 Filed 01/04/21 Page 2 of 3 PageID #: 2336




                  Vaughn Crisp II was the Vice-President of Operations for Global

                  Data Systems, Inc.

         C.       Endurance realleges and incorporates all other allegations of its original

  Complaint for Interpleader, and First Amending Complaint for Interpleader by reference as if

  reproduced below in their entirety.


         Accordingly, Endurance American Insurance Company prays for this Court to:

         a. adjudicate that the $5,000,000 deposited into the registry of the Court on or around

              June 19, 2020 is the extent of Endurance American Insurance Company’s liability to

              anyone with respect to Aircraft Insurance Policy No. NAI6025731 issued to

              Cheyenne Partners, LLC;

         b. issue an order of injunction under 28 U.S.C. §2361 or otherwise at law, enjoining

              and restraining the Defendants/Claimants, their agents, attorneys, successors, personal

              representatives, heirs, devisees, legatee, and assigns from asserting, instituting or

              prosecuting any and all demands, claims, actions or causes of actions pertaining to or

              in manner relating to or arising out of the Accident and/or the subject Policy against

              Endurance and/or any of its Insureds and in due course make this order of injunction

              permanent;

         c. determine the appropriate allocation of the Policy limits among the

              Defendants/Claimants;

         d. dismiss Endurance from this action with prejudice and fully discharge it from all

              further liability that may arise under the Policy and claims against the funds deposited

              into the registry of this Court;


                                                  2 of 3
Case 6:20-cv-00571-MJJ-PJH Document 233 Filed 01/04/21 Page 3 of 3 PageID #: 2337




         e. adjudicate to whom the Clerk of this Court shall disburse the subject funds deposited

             into the registry of this Court; and

         f. grant all other relief the Court determines to be just and proper.




                                               Respectfully submitted by,

                                               By: /s/ Jennifer E. Michel
                                               JENNIFER E. MICHEL (#18114)
                                               TABITHA R. DURBIN (#29164)
                                               MICHAEL L. BARRAS (#30855)
                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                               100 East Vermilion Street, Suite 300
                                               Lafayette, Louisiana 70501
                                               Tel: (337) 326-5777
                                               Fax: (337) 504-3341
                                               jenny.michel@lewisbrisbois.com
                                               tabitha.durbin@lewisbrisbois.com
                                               michael.barras@lewisbrisbois.com
                                               Counsel for Endurance American Insurance
                                               Company




                                   CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that a copy of the above and foregoing pleading has been served

  electronically upon all counsel of record who utilize the CM/ECF system and has been

  electronically mailed to all other counsel of record this 23rd day of December 2020.


                                        /s/   Jennifer E. Michel




                                                    3 of 3
